DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022 has been entered.
In view of the Amendments to the Claims filed March 8, 2022, the rejections of claims 1, 8-12, 19-23, 25, 26, 29, and 30 under 35 U.S.C. 112(a) previously presented in the Office Action sent October 26, 2021 have been withdrawn. 
Claims 1, 8-12, 19-23, 25, and 26 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-12, 19-23, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swanson (U.S. Patent No. 4,927,770) in view of Hacke et al. (U.S. Pub. No. 2006/0060238 A1), Korevaar et al. (U.S. Pub. No. 2008/0173347 A1), and Hacke et al. (U.S. Pub. No. 2005/0172996 A1).
With regard to claims 1 and 11, Swanson discloses a fabrication method of a back contact solar cell having a plurality of different conductive type semiconductor regions on a rear surface of a first conductive type semiconductor substrate, the method comprising: 
forming a front texturing structure and a rear texturing structure at front and rear surfaces, respectively, of the substrate (the claimed term “texturing structure” is interpreted to include a surface with a texture or surface topography; see Fig. 2A and Fig. 2B depicting substrate 30 having a bottom front and top rear surface; the cited bottom/front surface of substrate 30 is cited to read on the claimed forming a front texturing structure and a rear texturing structure because the cited bottom/front surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32; the cited top/rear surface 
forming thermal oxide layers on the front and rear surfaces, respectively, of the substrate at the front and rear texturing structures (layers 32 depicted in Fig. 2A as formed on the cited bottom/front surface and cited top/rear surface of substrate 30; see line 29-31, column 3 "silicon substrate 30 has layers of silicon oxide 32 formed on the surfaces; see line 50-54, column 3 teaching heating layers 32 to a temperature of approximately 900°C”; the cited layers 32 are cited to read on the claimed “thermal oxide layers” as they are layers containing silicon oxide subjected to thermal treatment at approximately 900°C); 
forming first patterns by locally removing a thermal oxide layer formed on the rear surface of the substrate from among the thermal oxide layers formed on the rear surface at predetermined intervals (as depicted in Fig. 2B, a first pattern of holes formed by removing the thermal oxide layer 32 interfacing the cited top/rear surface texturing structure; see line 37-42, column 3 disclosing "openings are formed through the silicon nitride and silicon oxide layers to expose surface portions on the substrate 30, and, as illustrated in FIG. 2C” which is cited to provide for the first patterns);
forming first conductive type semiconductor regions on the rear surface of the substrate through the first patterns by thermal diffusion (see Fig. 2B depicting forming phosphorus-doped glass 36 through the cited first patterns; see line 37-
forming second patterns by locally removing the thermal oxide layer formed on the rear surface of the substrate that remains at the predetermined intervals with the first patterns (as depicted in Fig. 2D, a second pattern of holes formed by removing the oxide layer 32 interfacing the cited bottom/front surface texturing structure that remains at the predetermined intervals with the first pattern; see line 42-45, column 3 disclosing “Thereafter, a second plurality of openings are formed between the first openings" which is cited to provide for the second patterns); wherein
forming second conductive type semiconductor regions on the rear surface of the substrate through the second patterns (as depicted in Fig. 2D, forming second conductive type semiconductor regions 40 on the rear surface of cited substrate 30 through the cited second patterns/holes which 38; see line 42-45, column 3 teaching boron-doped glass 38); and
forming first electrode being in direct contact with the first conductive type semiconductor regions through the first patterns (44 depicted in Fig. 2H as in direct contact with the cited first conductive type semiconductor regions 42 through the cited first patterns) and
forming second electrode being in direct contact with the second conductive type semiconductor regions through the second patterns (44 depicted 
the rear texturing structure is positioned between the first conductive type semiconductor regions and the second conductive type semiconductor regions (such as depicted in annotated Fig. 2D below, a textured rear surface, cited to read on the claimed “the rear texturing structure”, as it is a surface with a texture or surface topography, is cited to read on the claimed “is positioned between the first conductive type semiconductor regions and the second conductive type semiconductor regions” because it includes a portion physically positioned between the cited first conductive type semiconductor regions 42 and the cited second conductive type semiconductor regions 40), wherein  

    PNG
    media_image1.png
    418
    667
    media_image1.png
    Greyscale

Annotated Fig. 2D
the front texturing structure on the front surface of the substrate is entirely formed on the front surface of the substrate (as depicted in annotated Fig. 2D 
the rear texturing structure is partially formed at the rear surface of the substrate (as depicted in annotated Fig. 2D above, a textured rear surface, cited to read on the claimed “the rear texturing structure”, partially formed at the cited rear surface of the substrate), wherein
the rear texturing structure is not formed at portions of the substrate corresponding to where the first conductive type semiconductor regions and the second conductive type semiconductor regions are positioned (as depicted in annotated Fig. 2D above, the cited rear texturing structure is not formed at portions of the substrate at the cited rear surface corresponding to where the cited first conductive type semiconductor regions 42 and the cited second conductive type semiconductor regions 40 are positioned at the rear surface), wherein
a thermal oxide layer at the front surface acts as front protection layer (such as cited thermal oxide layer 32 depicted in Fig. 2H at the cited front surface reading on the claimed “acts as front protection layer” as it functions as a physical barrier protecting the cited front surface), wherein
in the forming of the first conductive type  semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the second conductive type semiconductor regions at the rear surface (the cited thermal oxide layer at the rear surface 32 is cited to read on the claimed “in the forming of the first conductive type  
after forming of the second patterns, the thermal oxide layer at the rear surface remains between the first patterns and the second patterns and acts as a rear protection layer (as depicted in Fig. 2E-H, after forming of the cited second patterns, the cited thermal oxide layer at the rear surface remains between the cited first patterns and the cited second patterns and acts as a rear protection layer as it forms a physical barrier protecting the cited rear surface).

Swanson does not disclose wherein the first and second patterns are formed through irradiating a laser light.
However, Hacke et al. discloses a fabrication method of a back contact solar cell (see TITLE). Hacke et al. teaches forming patterns/holes in the passivation layer/doping barrier layer, like that of Swanson, and teaches irradiating a laser light to scribe the patterns allows for higher quality CVD techniques for depositing the passivation/doping barrier layer so that the interface with the silicon layer is “tuned” and overcomes poor surface passivation (see [0045]). Hacke et al. teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean (see for example [0048]).

Swanson, as modified above, is cited to teach the claimed the “rear texturing structure is not present where the thermal oxide layer is partially removed” and the “rear texturing structure remains only between the first conductive type semiconductor regions and the second conductive type semiconductor regions at the rear surface of the substrate” because the laser scribing technique with laser damage etch and clean suggested by Hacke et al. would provide for a different and unique surface topology at the cited rear surface of the semiconductor substrate where the thermal oxide layer is partially removed due to the laser irradiation and laser etch and clean used to partially remove the thermal oxide layer. 
Swanson does not disclose wherein the second conductive type semiconductor regions are formed by a dopant screen printing.
However, Hacke et al. teaches a conventional technique of depositing boron dopant is by dopant screen printing (see [0105]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the deposition technique of the boron dopant 38 of Swanson for the conventional dopant screen printing technique taught by Hacke et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique for a boron dopant for a p-type 
Swanson, as modified above, does not disclose wherein the front and rear texturing structures are formed of a pyramid-shape.
However, Korevaar et al. discloses a fabrication method of a back contact solar cell (see Fig. 8). Korevaar et al. discloses texturing the semiconductor surfaces can help improve anti-reflectiveness (see [0035]). Korevaar et al. discloses texturing structures formed of a pyramid-shape (see Fig. 8 and see [0080] “pyramids”). Korevaar et al. teaches immersing in etching solution (see [0081]). Korevaar et al. teaches an interval on the rear surface of the semiconductor substrate between n-type and p-type conducive regions can also be textured (see Fig. 8 depicting rear surface 814 at the interval between the n-type and p-type conductive regions 822 and 832) and also recognizes that not all of the surfaces of the semiconductor substrate are required to be textured (see [0080]).  
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited front and rear texturing structures of Swanson, as modified above, to include the cited etched pyramid-shaped texturing structures as taught by Korevaar et al. because it would have helped improve anti-reflectiveness. Swanson, as modified above with Korevaar et al., teaches the cited front and rear texturing structures “for reducing reflectance of incident light” as Korevaar et al. explains the texturing structure is for helping improve anti-reflectiveness ([0035]).
Swanson, as modified above, does not disclose wherein the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the first conductive type regions and the second conductive type regions in a vertical direction.
[0064]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the back surface component configuration in the device of Swanson, as modified above, to include doped semiconductor regions with widths equal to widths of lateral openings in the passivation layer such that the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the doped semiconductor region in a vertical direction, as suggested by Hacke et al. of U.S. Pub. No. 2005/0172996 A1, because it would provide for large coverage for high conductance while avoiding high surface recombination velocity at metal interfaces.
With regard to claim 8, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. 
Swanson does not disclose wherein the first electrodes of the second electrodes are formed by a screen printing method.
[0064]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the fabrication method of Swanson to include the screen printing technique of Hacke et al. of U.S. Pub. No. 2006/0060238 A1 because it would lead to low temperature processing which leads to minimizing metallurgical interaction with metal and silicon material.
With regard to claim 9, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. 
Swanson, as modified above, does not disclose wherein the laser patterning comprises a Nd/YAG laser source.
However, Hacke et al. of U.S. Pub. No. 2005/0172996 A1 discloses a method for fabricating a back contact solar cell and discloses using a Nd:YAG laser source for removing material (see [0045]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the laser removal step in the method of Swanson, as modified above, for the specific Nd:YAG laser technique of Hacke et al. of U.S. Pub No. 2005/0172996 A1 because the simple substitution of a known element known in the art to perform the same function, in the instant case a type of laser scribing to create back contact solar cells, is a matter of obviousness (see MPEP 2143 B).
With regard to claim 10, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. 
Swanson does not disclose forming an anti-reflection coating on an upper surface of the thermal oxide layer formed on the front surface of the substrate from among the thermal oxide layers. 
However, Hacke et al. of U.S. Pub. No. 2006/0060238 A1discloses forming a silicon nitride layer on the front surface of the substrate in order to form an anti-reflective coating (see [0116]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the fabrication method of Swanson to include forming an anti-reflection layer as taught by Hacke et al. of U.S. Pub. No. 2006/0060238 A1because it would provide for desired antireflection properties and because the combination of elements known in the prior art by predictable techniques, in the instant case combining the antireflection layer of Hacke et al. of U.S. Pub. No. 2006/0060238 A1 by depositing a silicon nitride layer on a front surface, supports a prima facie obviousness determination (see MPEP 2143 A); especially since it would have provided for the predictable results of providing antireflection on incident radiation on the front surface of the solar cell.
With regard to claim 12, Swanson discloses a fabrication method of a back contact solar cell having a plurality of different dopant type semiconductor regions on a rear surface of a p-type semiconductor substrate, the method comprising: 
forming a front texturing structure and a rear texturing structure at front and rear surfaces, respectively, of the substrate (the claimed term “texturing structure” is interpreted to include a surface with a texture or surface topography; see Fig. 2A and Fig. 2B depicting substrate 30 having a bottom front and top rear surface; the cited bottom/front surface of substrate 30 is cited to read on the claimed forming a front texturing structure and a rear texturing structure because the cited bottom/front surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32; the cited top/rear surface of substrate 30 is cited to read on the claimed forming a rear texturing structure at the rear surface of the substrate because the cited top/rear surface of substrate 30 forms a surface with a texture or topography at and including the interface with layer 32);
forming thermal oxide layers on the front and rear surfaces, respectively, of the substrate at the front and rear texturing structures (layers 32 depicted in Fig. 2A as formed on the bottom front surface and top rear surface of substrate 30; see line 29-31, column 3 "silicon substrate 30 has layers of silicon oxide 32 formed on the surfaces; see line 50-54, column 3 teaching heating layers 32 to a temperature of approximately 900°C”; the cited layers 32 are cited to read on the claimed “thermal oxide layers” as they are layers containing silicon oxide subjected to thermal treatment at approximately 900°C); 
forming first patterns by locally removing a thermal oxide layer formed on the rear surface of the substrate from among the thermal oxide layers at predetermined intervals (as depicted in Fig. 2B, a first pattern of holes formed by 
forming n-type semiconductor regions on the rear surface of the substrate through the first patterns by thermal diffusion (see Fig. 2B depicting forming phosphorus-doped glass 36 through the cited first patterns; see line 37-49, column 3 teaching heating the phosphorus-doped glass 36 to a temperature of approximately 900°C to form n-type semiconductor regions 42 cited to read on the claimed “thermal diffusion” as they dopant material from 36 diffuses into the substrate by a thermal process at approximately 900°C), 
forming second patterns by locally removing the thermal oxide layer formed on the rear surface of the substrate (as depicted in Fig. 2D, a second pattern of holes formed by removing the thermal oxide layer 32 interfacing the cited bottom/front surface texturing structure; see line 42-45, column 3 disclosing “Thereafter, a second plurality of openings are formed between the first openings" which is cited to provide for the second patterns); wherein 
p-type semiconductor regions are partially formed at the rear surface of the substrate to correspond to the second patterns (as depicted in Fig. 2D, p-type semiconductor regions 40 are partially formed at the rear surface of cited substrate 30 corresponding to, or at the position/interface of, the cited second patterns/holes); and 
forming first electrode being in direct contact with the n-type semiconductor regions through the first patterns (44 depicted in Fig. 2H as in direct contact with the cited n-type semiconductor regions 42 through the cited first patterns) and
forming second electrode being in direct contact with the p-type semiconductor regions through the second patterns (44 depicted in Fig. 2H as in direct contact with the cited p-type semiconductor regions 40 through the cited second patterns), wherein
the rear surface of the substrate has the rear texturing structure at intervals between the n-type semiconductor regions and the p-type semiconductor regions (such as depicted in annotated Fig. 2D below, a textured rear surface, cited to read on the claimed “the rear texturing structure”, as it is a surface with a texture or surface topography, is cited to read on the claimed “is positioned between the n-type conductive type semiconductor regions and the p-type conductive type semiconductor regions” because it includes a portion physically positioned between the cited n-type conductive type semiconductor regions 42 and the cited p-type conductive type semiconductor regions 40), wherein  

    PNG
    media_image1.png
    418
    667
    media_image1.png
    Greyscale

Annotated Fig. 2D
the rear texturing structure is partially formed at the rear surface of the substrate (as depicted in annotated Fig. 2D above, a textured rear surface, cited to read on the claimed “the rear texturing structure”, partially formed at the cited rear surface of the substrate), wherein
the rear texturing structure is not formed at portions of the substrate corresponding to where the n-type semiconductor regions and the p-type semiconductor regions are positioned (as depicted in annotated Fig. 2D above, the cited rear texturing structure is not formed at portions of the substrate at the cited rear surface corresponding to where the cited n-type semiconductor regions 42 and the cited p-type semiconductor regions 40 are positioned at the rear surface), wherein
a thermal oxide layer at the front surface acts as front protection layer (such as cited thermal oxide layer 32 depicted in Fig. 2H at the cited front surface 
in the forming of the n-type semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the p-type semiconductor regions at the rear surface (the cited thermal oxide layer at the rear surface 32 is cited to read on the claimed “in the forming of the n-type semiconductor regions by the thermal diffusion, the thermal oxide layer at the rear surface acts as a mask for protecting portions corresponding to the p-type semiconductor regions at the rear surface” as it functions as a mask providing a physical barrier protecting portions corresponding to the p-type semiconductor regions at the rear surface during the cited thermal diffusion as depicted in Fig. 2C) and wherein
after forming of the second patterns, the thermal oxide layer at the rear surface remains between the first patterns and the second patterns and acts as a rear protection layer (as depicted in Fig. 2E-H, after forming of the cited second patterns, the cited thermal oxide layer at the rear surface remains between the cited first patterns and the cited second patterns and acts as a rear protection layer as it forms a physical barrier protecting the cited rear surface).

Swanson does not disclose wherein the first and second patterns are formed through irradiating a laser light.
However, Hacke et al. discloses a fabrication method of a back contact solar cell (see TITLE). Hacke et al. teaches forming patterns/holes in the passivation layer/doping [0045]). Hacke et al. teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean (see for example [0048]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the laser scribing technique of Hacke et al. for the forming the first and second patterns in the method of Swanson because it would have provided for higher quality deposition techniques for the cited oxide layer allowing the interface with the silicon substrate to be "tuned" and overcomes poor surface passivation. 
Swanson does not disclose wherein the p-type conductive type semiconductor regions are formed by a dopant screen printing.
However, Hacke et al. teaches a conventional technique of depositing boron dopant is by dopant screen printing (see [0105]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the deposition technique of the boron dopant 38 of Swanson for the conventional dopant screen printing technique taught by Hacke et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a deposition technique for a boron dopant for a p-type semiconductor region in a silicon wafer solar cell, supports a prima facie obviousness determination (see MPEP 2143 B).

However, Korevaar et al. discloses a fabrication method of a back contact solar cell (see Fig. 8). Korevaar et al. discloses texturing the semiconductor surfaces can help improve anti-reflectiveness (see [0035]). Korevaar et al. discloses texturing structures formed of a pyramid-shape (see Fig. 8 and see [0080] “pyramids”). Korevaar et al. teaches immersing in etching solution (see [0081]). Korevaar et al. teaches an interval on the rear surface of the semiconductor substrate between n-type and p-type conducive regions can also be textured (see Fig. 8 depicting rear surface 814 at the interval between the n-type and p-type conductive regions 822 and 832) and also recognizes that not all of the surfaces of the semiconductor substrate are required to be textured (see [0080]).  
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the cited front and rear texturing structures of Swanson, as modified above, to include the cited etched pyramid-shaped texturing structures as taught by Korevaar et al. because it would have helped improve anti-reflectiveness. Swanson, as modified above with Korevaar et al., teaches the cited front and rear texturing structures “for reducing reflectance of incident light” as Korevaar et al. explains the texturing structure is for helping improve anti-reflectiveness ([0035]).
Swanson, as modified above, does not disclose wherein the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the n-type regions and the p-type regions in a vertical direction.
However, Hacke et l. of U.S. Pub. No. 2005/0172996 A1 teaches the conventional design of a doped semiconductor region 132 which has a width equal to the width of a [0064]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the back surface component configuration in the device of Swanson, as modified above, to include doped semiconductor regions with widths equal to widths of lateral openings in the passivation layer such that the thermal oxide layer remaining on the rear surface is spaced apart so as not to overlap the doped semiconductor region in a vertical direction, as suggested by Hacke et al. of U.S. Pub. No. 2005/0172996 A1, because it would provide for large coverage for high conductance while avoiding high surface recombination velocity at metal interfaces.
With regard to claim 19, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses further comprising
a passivation layer formed at least on the rear surface of the substrate at intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions (34, Fig. 2A-H).
With regard to claim 20, independent claim 1 and dependent claim 19 are obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et 
the passivation layer formed on the rear surface of the substrate at the intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions has another texturing structure corresponding to the pyramid-shaped rear texturing structure of the rear surface of the substrate (such as another texturing structure, or a surface with a texture or surface topography, depicted in Fig. 2D at the interface of the cited passivation layer 34 and oxide layer 32, corresponding to the cited rear texturing structure of the rear surface of the substrate, as modified to include the pyramid-shape suggested by Korevaar et al. above, because it is in a corresponding position/location above the cited pyramid-shaped rear texturing structure of the rear surface of the substrate).
With regard to claim 21, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses wherein
the pyramid-shaped rear texturing structure of the rear surface of the substrate is one that remains after forming of the second patterns (such as depicted in Fig. 2D depicting the cited rear texturing structure of the rear surface of the substrate, as modified to include the pyramid-shape suggested by Korevaar et al. above, remains after forming the cited second patterns).
With regard to claim 22, independent claim 12 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Modified Swanson discloses wherein 
the rear surface of the substrate has the pyramid-shaped rear texturing structure at the intervals between the n-type semiconductor regions and the p-type semiconductor regions which remains after forming the second pattern (see Fig. 2D of Swanson depicting intervals between the n-type and p-type semiconductor regions which comprises the cited rear texturing structure at the interface with oxide layer 32, as modified to include the pyramid-shape suggested by Korevaar et al. above).
With regard to claim 23, independent claim 12 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Swanson discloses wherein 
a first portion of the rear surface of the substrate having the pyramid-shaped rear texturing structure of the rear surface of the substrate is different from a second portion of the rear surface of the substrate that is other than the first portion (see Fig. 2D of Swanson depicting intervals between the first conductive type and second conductive type semiconductor regions which comprises the cited rear texturing structure, as modified to include the pyramid-shape suggested by Korevaar et al. above, at the interface with oxide layer 32 cited to read on the claimed “first portion” which "is different" from a second portion, such as the 
With regard to claim 25, independent claim 1 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Modified Swanson discloses wherein
the intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate (recall Swanson, as modified by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 above, teaches the first and second patterns are formed through irradiating a laser light and Hacke et al. of U.S. Pub. No. 2006/0060238 A1 teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean at [0048]; the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions are cited to “have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate” because the laser light irradiation technique suggested by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 which causes laser damage to the irradiated surface would necessarily laser damage the portion of the cited intervals between the first conductive type semiconductor regions and the second conductive type semiconductor regions directly adjacent the cited first and second patterns which would alter the surface 
With regard to claim 26, independent claim 12 is obvious over Swanson  in view of Hacke et al. of U.S. Pub. No. 2006/0060238 A1, Korevaar et al., and Hacke et al. of U.S. Pub. No. 2005/0172996 A1 under 35 U.S.C. 103(a) as discussed above. Modified Swanson discloses wherein
the intervals between the n-type semiconductor regions and the p-type semiconductor regions have portions that are without the pyramid-shaped rear texturing structure of the rear surface of the substrate (recall Swanson, as modified by Hacke et al. of U.S. Pub. No. 2006/0060238 A1 above, teaches the first and second patterns are formed through irradiating a laser light and Hacke et al. of U.S. Pub. No. 2006/0060238 A1 teaches the laser scribe technique causes surface laser damage which can subsequently undergo laser damage etch and clean at [0048]; the cited intervals between the n-type semiconductor regions and the p-type semiconductor regions are cited to “have portions that are without the 

Response to Arguments
Applicant’s arguments, see response filed March 8, 2022, with respect to the rejection(s) of claim(s) 1, 8-12, 19-23, 25, 26, 29, and 30 under 35 U.S.C. 112, first paragraph, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 15, 2022